DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/03/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In the instant case, a legible copy of foreign patent JP 05-202626 has not been provided.
Claim Objections
Claims 1-30 are objected to because of the following informalities:  the claims are replete with inconsistent recitations, such as, “plurality of pneumatic wave generating chambers” in line 3 of claims 1, 13 and 25; “the plurality of chambers” in line 4 of claims 1 and 25, and in line 7 of claim 13; and “the plurality” in line 12 of claim 1, lines 5-6 of claim 13, and in line 11 of claim 5.  All of the claims should be reviewed and appropriate correction is required to avoid confusion in situation where “a plurality of venting valves” are being claimed in claims 7 and 15 and “a plurality of gas supply valves” are being claimed in claims 8, 17 and 28.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/592,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of that of copending Application No. 17/592,337.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 11,131,107. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader version of that of the patent.

Claims 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 10,612,256. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader version of that of the patent.

Claims 1-6, 10-12, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,131,107 in view of US 4,692,949 (hereinafter Dunn).  Claims 1-16 of U.S. Patent No. 11,131,107 meet all the limitations as claimed except for a pool with a beach and a region extends away from the area as claimed.  Dunn teaches a pool with a beach 23, a floor, and a region (region on the side of reference 22 or 21 in Fig. 1) that extend away from the area (area of reference 12 in Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the pool of claimed apparatus of U.S. Patent No. 11,131,107 with a pool having a beach, a floor, and a region extends away from the area as taught by Dunn, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.  The floor of claim 4 is met by that of Dunn where a first portion (to the left of 70 in Fig. 3 of Dunn) and a second portion (where 17 is pointing in Fig. 2 of Dunn), wherein the first portion has a steeper slope than the second portion (see Fig. 2); and wherein the first portion is positioned closer to the plurality of chambers than the second portion.  The floor of claim 5 is met by that of Dunn where a first portion (to the left of 70 in Fig. 3 of Dunn) and a second portion (the slope on the left of where 16 is pointing in Fig. 2 of Dunn), wherein the second portion has a steeper slope than the first portion (see Fig. 2); and wherein the first portion is positioned closer to the plurality of chambers than the second portion.

Claims 7-9 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,131,107 in view of Dunn, as applied to claims 1-2 above, and further in view of US 8,434,966.  Claims 1-16 of U.S. Patent No. 11,131,107 meet all the limitations as claimed except for a plurality of venting valves (as claimed in claim 7) and a plurality of gas supply valves (as claimed in claims 8 and 28-29).  US 8,434,966 teaches a similar apparatus with a plurality of venting valves (see claim 4) and a plurality of gas supply valves (see air valve in claim 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the claimed apparatus of U.S. Patent No. 11,131,107, a plurality of venting valves and a plurality of gas supply valves as taught by claim 4 of US 8,434,966 in order to fill and vent air from the wave generating chambers.  

Claims 1-6, 10-12, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,612,256 in view of Dunn.  Claims 1-16 of U.S. Patent No. 10,612,256 meet all the limitations as claimed except for a pool with a beach and a region extends away from the area as claimed.  Dunn teaches a pool with a beach 23, a floor, and a region (region on the side of reference 22 or 21 in Fig. 1) that extend away from the area (area of reference 12 in Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the pool of claimed apparatus of U.S. Patent No. 10,612,256 with a pool having a beach, a floor, and a region extends away from the area as taught by Dunn, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.  The floor of claim 4 is met by that of Dunn where a first portion (to the left of 70 in Fig. 3 of Dunn) and a second portion (where 17 is pointing in Fig. 2 of Dunn), wherein the first portion has a steeper slope than the second portion (see Fig. 2); and wherein the first portion is positioned closer to the plurality of chambers than the second portion.  The floor of claim 5 is met by that of Dunn where a first portion (to the left of 70 in Fig. 3 of Dunn) and a second portion (the slope on the left of where 16 is pointing in Fig. 2 of Dunn), wherein the second portion has a steeper slope than the first portion (see Fig. 2); and wherein the first portion is positioned closer to the plurality of chambers than the second portion.

Claims 7-9 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,612,256 in view of Dunn, as applied to claims 1-2 above, and further in view of US 8,434,966.  Claims 1-16 of U.S. Patent No. 10,612,256 meet all the limitations as claimed except for a plurality of venting valves (as claimed in claim 7) and a plurality of gas supply valves (as claimed in claims 8 and 28-29).  US 8,434,966 teaches a similar apparatus with a plurality of venting valves (see claim 4) and a plurality of gas supply valves (see air valve in claim 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the claimed apparatus of U.S. Patent No. 10,612,256, a plurality of venting valves and a plurality of gas supply valves as taught by claim 4 of US 8,434,966 in order to fill and vent air from the wave generating chambers.
Allowable Subject Matter
Claims 1-30 are free from the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long teaches an analogous apparatus having wave generating in sequence but not the wave sequence profile comprising instructions to actuate the chambers as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754